Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed on 03/07/22 have overcome the drawing objection and have been entered. 

Allowable Subject Matter
Based on the most recent set of claims filed 03/07/22, Claims 65-84 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a tissue retaining device sized for attachment to a rod of a retractor and comprising a body including a central portion with a first outer surface and a first inner surface opposite the first outer surface, a groove on the first outer surface complementary to a portion of the rod such that the central portion is configured to clip onto the rod, and an arm with a protrusion at a free end of the arm configured to engage with a complementary recess in the rod; and a wing adjacent to the central portion, the wing having a second outer surface and a second inner surface opposite the second outer surface, wherein the first inner surface of the central portion protrudes relative to the second inner surface of the wing and an entirety of the arm is on one side of an axis through a width dimension of the wing, the width dimension being perpendicular to a longitudinal dimension of the rod when the central portion is clipped onto the rod, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Gharib et al. (US Patent No. 9,655,505).
Gharib et al. discloses a shim for attachment to a disposable electrode rod, the shim comprising a body, a central portion with a groove formed therein on a first surface complementary to a portion of the rod so that the central portion clips onto the rod, an arm with a lip member on it configured to serve as a locking feature, and opposing wings extending along and adjacent the central portion, but Gharib et al. fails to disclose a protrusion at a free end of the arm configured to engage with a complementary recess in the rod, wherein an entirety of the arm is on one side of an axis through a width dimension of the wing, the width dimension being perpendicular to a longitudinal dimension of the rod when the central portion is clipped onto the rod. Furthermore, there is no reasonable motivation to modify Gharib et al. as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775